Citation Nr: 0102107	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, and his mother


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION


The veteran had active duty from September 1974 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, was denied in a February 1979 rating 
decision.  The veteran was notified of the same, and did not 
appeal.  The February 1979 rating decision became final.  
Thereafter, the veteran attempted to reopen his claim, and 
was denied by rating actions of January 1989 and January 
1991.  In August 1999, the veteran initiated this claim to 
reopen.  In a September 1999 rating decision, the RO denied 
the claim and indicated that new and material evidence had 
not been received to reopen the previously denied claim for 
entitlement to service connection for schizophrenia.  The 
veteran disagreed with the RO's September 1999 decision, and 
subsequently perfected this appeal.  

The veteran elected to have a video conference, in lieu of 
personal hearing, in conjunction with this appeal.  The video 
conference was held on September 6, 2000 before the 
undersigned Member of the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant, who is the veteran 
in this case, if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In particular, the Board points out that in a statement by 
the veteran in September 1990, he indicated that he was seen 
by a psychiatrist in service in November 1974.  The veteran 
also stated that he received an Article 15 in service, in 
1977, for something he did not remember doing; and that he 
was seen by a physician for paranoid behavior.  At his video 
conference in September 1999, the veteran reiterated a 
contention that his schizophrenia began in service coincident 
to an incident where some of his friends were killed in a U-
boat off of the coast of Spain.  The medical evidence of 
record shows that the veteran was hospitalized at VA for 
schizophrenia in October 1978, a month after the presumptive 
period ended.  Also, in December 1988, the veteran indicated 
that he had been treated at Meridian Regional Hospital for 
his schizophrenia.  There is no record that the RO secured a 
release from the veteran, and attempted to obtain these 
records.  A search for the indicated service medical records 
and outstanding treatment records should be performed in 
accordance with VCAA.

Other records are not attainable, or the VA has already 
obtained them.  The record shows that the veteran's mother 
was his guardian in 1978; and when she testified at his video 
conference in September 1999, the veteran's mother indicated 
that the veteran had been treated for schizophrenia in May 
1978 at the Matty Hersee medical facility.  In a letter dated 
November 29, 1999, it was noted that records from Matty 
Hersee Hospital for the veteran, prior to a purge date of 
1989, were unavailable because they were purged and destroyed 
when the Matty Hersee Hospital was closed in 1989.  
Therefore, VA is not able to obtain these records.  Other 
records indicated by the veteran or his mother, that are 
already included in the claims folder include records from 
East Mississippi State Hospital, Wee Community Mental Health 
Center records, and medical records from the VA Medical 
Center in Jackson Mississippi.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for schizophrenia 
since August 1999, the last treatment 
date of record.  Additionally, the RO 
should attempt to secure medical records 
for the veteran from the Meridian 
Regional Hospital, dated from September 
1987.  After securing the necessary 
release(s), the RO should obtain these 
records.

2.  The RO should attempt to secure 
additional service medical records for 
the veteran through official channels.  
In particular, the RO is asked to inquire 
about an alleged Article 15, the veteran 
stated that he received in November 1974; 
and any psychiatric treatment records 
that may be available, possibly in 
November 1974.  Through the appropriate 
channels, the RO is also asked to secure 
any information possible, of a U-boat 
fatality of the veteran's comrades, which 
the veteran alleges took place in 1977 
off of the Coast of Spain.  The RO should 
attempt to secure any additional and 
specific information from the veteran in 
that regard.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should determine 
whether new and material evidence has been 
submitted to reopen a claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
schizophrenia.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





